DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Jordan Gottdank on September 16, 2021.
The application has been amended as follows: 
In the claims:
5.            The system of Claim 1, wherein the sequenced list of intended delivery points is sequenced in a walk sequence order corresponding to a pre-determined route associated with the plurality of items.

6.            The system of Claim 1, wherein the individual items of the plurality of items are ordered in a different sequence relative to the sequenced list of intended delivery points.

15.         The method of Claim 11, wherein the sequenced list of intended delivery points is sequenced in a walk sequence order corresponding to a pre-determined route associated with the plurality of items.

16.         The method of Claim 11, further comprising causing the container to be transferred to a delivery vehicle associated with the mobile device, without sorting the plurality of items into a sequence consistent with the sequenced list of intended delivery points.
 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
A system for sorting and delivering items comprising
“a server memory storing item information for a plurality of items in a container and
a processor in communication with the server memory and a mobile delivery device, the processor configured to cause at least a portion of the item information to be sent to the mobile delivery device,
 wherein sending the portion of the item information to the mobile delivery device causes the mobile delivery device to perform operations comprising:
 determining, based on a geographic location of the mobile delivery device, that an item associated with the geographic location of the mobile delivery device is in the container” (claim 1; see also related method steps from claim 11)
is well-known in the mail sorting arts (see e.g., US 8,326,450; fig. 1-5 and col. 2, ln. 60-col. 5, ln. 15 teaching controller features that utilize GPS element to provide carrier alerts with item information when approaching delivery points and WO 2006/060529; fig. 1-4 and p. 16-25 teaching creation and distribution of container manifest with mail item info to allow location tracking, via RFID or GPs elements, of container and mail items therein).  The specific additional features, however, of 
“providing, based on the item position information, a notification of the relative position within the container of the item associated with the geographic location of the mobile delivery device” (claims 1, 11) 
relative position within the container of the mail item.


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 16, 2021